DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
1. (Currently Amended) An optical image capturing system, in order along an optical axis from an object side to an image side, comprising:
a first lens having refractive power;
a second lens having refractive power; 
a third lens having refractive power;
a fourth lens having refractive power;
a fifth lens having refractive power;
a sixth lens having refractive power;
a seventh lens having refractive power; and
an image plane specifically for infrared light;
wherein the optical image capturing system has a total of the seven lenses with refractive power; at least one lens among the first to the seventh lenses has positive refractive power; each lens of the first to the seventh lenses has an object-side surface, which faces the object side, and an image-side surface, which faces the image side;
wherein the optical image capturing system satisfies:  
0.5≤f/HEP≤1.8;
0 deg<HAF≤60 deg; and 
0.5≤SETP/STP <1;
wherein f is a focal length of the optical image capturing system; HEP is an entrance pupil diameter of the optical image capturing system; the fifth lens, the sixth lens, and the seventh lens on the optical axis; STP is a sum of the aforementioned TP1 to TP7.
10. (Currently Amended) An optical image capturing system, in order along an optical axis from an object side to an image side, comprising: 
a first lens having refractive power; 
78a second lens having refractive power; 
a third lens having refractive power; 
a fourth lens having refractive power; 
a fifth lens having refractive power; 
a sixth lens having refractive power;
a seventh lens having refractive power; and 
an image plane specifically for infrared light; 
wherein the optical image capturing system has a total of seven lens with refractive power; at least one surface of at least one lens among the first lens to the seventh lens has at least an inflection point; at least one lens among the first lens to the seventh lens has positive refractive power; each lens among the first to the seventh lenses has an object-side surface, which faces the object side, and an image-side surface, which faces the image side; 
wherein the optical image capturing system satisfies:
0.5≤f/HEP≤1.5;
0 deg<HAF≤45 deg; and
0.2≤EIN/ETL<1;
wherein f is a focal length of the optical image capturing system; HEP is an entrance pupil diameter of the optical image capturing system; height of half of 79the entrance pupil diameter away from the optical axis on the image-side surface of the seventh lens.
20. (Currently Amended) An optical image capturing system, in order along an optical axis from an object side to an image side, comprising: 
an aperture; 
a first lens having refractive power; 
a second lens having refractive power; 
a third lens having refractive power; 
a fourth lens having refractive power; 
a fifth lens having refractive power; 
a sixth lens having refractive power; 
a seventh lens having refractive power; and 
an image plane specifically for infrared light; 
wherein the optical image capturing system has a total of the seven lenses having 81refractive power; at least one surface of each of at least two lenses among the first lens to the seventh lens has at least an inflection point; each lens of the first to the seventh lenses has an object-side surface, which faces the object side, and an image-side surface, which faces the image side; 
wherein the optical image capturing system satisfies:
0.5≤f/HEP≤1.4;
0 deg<HAF≤30 deg; and 
0.5≤SETP/STP <1;
wherein f is a focal length of the optical image capturing system; HEP is an entrance pupil diameter of the optical image capturing system; 
Drawings
The drawings were received on 6/4/2020.  These drawings are acceptable.
Allowable Subject Matter
Regarding Claim 1, Mercado (US 8,101,918) discloses an optical image capturing system (Fig. 1, Col. 4, lines 49-67, Col. 5, lines 1-67, Col. 6, lines 1-67, Table 1), in order along an optical axis from an object side to an image side, comprising:
a first lens having refractive power (Fig. 1, L1, Col. 4, lines 49-67, Col. 5, lines 1-67, Col. 6, lines 1-67, Table 1);
a second lens having refractive power (Fig. 1, L2, Col. 4, lines 49-67, Col. 5, lines 1-67, Col. 6, lines 1-67, Table 1); 
a third lens having refractive power (Fig. 1, L3, Col. 4, lines 49-67, Col. 5, lines 1-67, Col. 6, lines 1-67, Table 1);
a fourth lens having refractive power (Fig. 1, L4, Col. 4, lines 49-67, Col. 5, lines 1-67, Col. 6, lines 1-67, Table 1);
a fifth lens having refractive power (Fig. 1, L5, Col. 4, lines 49-67, Col. 5, lines 1-67, Col. 6, lines 1-67, Table 1);
a sixth lens having refractive power (Fig. 1, L6, Col. 4, lines 49-67, Col. 5, lines 1-67, Col. 6, lines 1-67, Table 1);
a seventh lens having refractive power (Fig. 1, L7, Col. 4, lines 49-67, Col. 5, lines 1-67, Col. 6, lines 1-67, Table 1); and
an image plane specifically for infrared light (Fig. 1, I2, 21, Col. 4, lines 60-65);
wherein the optical image capturing system has a total of the seven lenses with refractive power (Fig. 1, L1-L7); at least one lens among the first to the seventh lenses has positive refractive power (Fig. 1, L1 has positive refractive power, Table 1); each lens of the first to the seventh lenses has an object-side surface (Fig. 1, L1-L7 each have an object-side surface, Table 1), which faces the object side, and an image-side surface, which faces the image side (Fig. 1, L1-L7 each have an image-side surface, Table 1);
wherein the optical image capturing system satisfies:  
0 deg<HAF≤60 deg (Fig. 1, Table 1, FOV=7.5, so HAF3.75, the numerical condition is met).
Mercado does not specifically disclose “… wherein the optical image capturing system satisfies:  0.5≤f/HEP≤1.8 and 0.5≤SETP/STP <1…”.
Additionally, neither Tejada (US 2007/0183024), Tejada (US 2007/0195403), Cook (US 2019/0049705), nor Cook (US 10,509,210) remedy the deficiency of Mercado.
Regarding Claim 10, Mercado (US 8,101,918) discloses an optical image capturing system (Fig. 1, Col. 4, lines 49-67, Col. 5, lines 1-67, Col. 6, lines 1-67, Table 1), in order along an optical axis from an object side to an image side, comprising:
a first lens having refractive power (Fig. 1, L1, Col. 4, lines 49-67, Col. 5, lines 1-67, Col. 6, lines 1-67, Table 1);
a second lens having refractive power (Fig. 1, L2, Col. 4, lines 49-67, Col. 5, lines 1-67, Col. 6, lines 1-67, Table 1); 
a third lens having refractive power (Fig. 1, L3, Col. 4, lines 49-67, Col. 5, lines 1-67, Col. 6, lines 1-67, Table 1);
a fourth lens having refractive power (Fig. 1, L4, Col. 4, lines 49-67, Col. 5, lines 1-67, Col. 6, lines 1-67, Table 1);
a fifth lens having refractive power (Fig. 1, L5, Col. 4, lines 49-67, Col. 5, lines 1-67, Col. 6, lines 1-67, Table 1);
a sixth lens having refractive power (Fig. 1, L6, Col. 4, lines 49-67, Col. 5, lines 1-67, Col. 6, lines 1-67, Table 1);
a seventh lens having refractive power (Fig. 1, L7, Col. 4, lines 49-67, Col. 5, lines 1-67, Col. 6, lines 1-67, Table 1); and
an image plane specifically for infrared light (Fig. 1, I2, 21, Col. 4, lines 60-65);
wherein the optical image capturing system has a total of the seven lenses with refractive power (Fig. 1, L1-L7);
at least one lens among the first to the seventh lenses has positive refractive power (Fig. 1, L1 has positive refractive power, Table 1); each lens of the first to the seventh lenses has an object-side surface (Fig. 1, L1-L7 each have an object-side surface, Table 1), which faces the object side, and an image-side surface, which faces the image side (Fig. 1, L1-L7 each have an image-side surface, Table 1);
wherein the optical image capturing system satisfies:  
0 deg<HAF≤45 deg (Fig. 1, Table 1, FOV=7.5, so HAF3.75, the numerical condition is met).
Mercado does not specifically disclose “… at least one surface of at least one lens among the first lens to the seventh lens has at least an inflection point; … wherein the optical image capturing system satisfies:  0.5≤f/HEP≤1.5 and 0.2≤EIN/ETL<1…”.
Additionally, neither Tejada (US 2007/0183024), Tejada (US 2007/0195403), Cook (US 2019/0049705), nor Cook (US 10,509,210) remedy the deficiency of Mercado.




Regarding Claim 20, Mercado (US 8,101,918) discloses an optical image capturing system (Fig. 1, Col. 4, lines 49-67, Col. 5, lines 1-67, Col. 6, lines 1-67, Table 1), in order along an optical axis from an object side to an image side, comprising:
an aperture (Fig. 1, entrance pupil 22, Col. 4, lines 65-67, Table 1); 
a first lens having refractive power (Fig. 1, L1, Col. 4, lines 49-67, Col. 5, lines 1-67, Col. 6, lines 1-67, Table 1);
a second lens having refractive power (Fig. 1, L2, Col. 4, lines 49-67, Col. 5, lines 1-67, Col. 6, lines 1-67, Table 1); 
a third lens having refractive power (Fig. 1, L3, Col. 4, lines 49-67, Col. 5, lines 1-67, Col. 6, lines 1-67, Table 1);
a fourth lens having refractive power (Fig. 1, L4, Col. 4, lines 49-67, Col. 5, lines 1-67, Col. 6, lines 1-67, Table 1);
a fifth lens having refractive power (Fig. 1, L5, Col. 4, lines 49-67, Col. 5, lines 1-67, Col. 6, lines 1-67, Table 1);
a sixth lens having refractive power (Fig. 1, L6, Col. 4, lines 49-67, Col. 5, lines 1-67, Col. 6, lines 1-67, Table 1);
a seventh lens having refractive power (Fig. 1, L7, Col. 4, lines 49-67, Col. 5, lines 1-67, Col. 6, lines 1-67, Table 1); and
an image plane specifically for infrared light (Fig. 1, I2, 21, Col. 4, lines 60-65);
wherein the optical image capturing system has a total of the seven lenses with refractive power (Fig. 1, L1-L7); 
each lens of the first to the seventh lenses has an object-side surface (Fig. 1, L1-L7 each have an object-side surface, Table 1), which faces the object side, and an image-side surface, which faces the image side (Fig. 1, L1-L7 each have an image-side surface, Table 1);
wherein the optical image capturing system satisfies:  
0 deg<HAF≤30 deg (Fig. 1, Table 1, FOV=7.5, so HAF3.75, the numerical condition is met).
Mercado does not specifically disclose “… at least one surface of each of at least two lenses among the first lens to the seventh lens has at least an inflection point … wherein the optical image capturing system satisfies:  0.5≤f/HEP≤1.4 and 0.5≤SETP/STP <1…”.
Additionally, neither Tejada (US 2007/0183024), Tejada (US 2007/0195403), Cook (US 2019/0049705), nor Cook (US 10,509,210) the deficiency of Mercado.
Claims 1-25 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest an optical image capturing system comprising “… wherein the optical image capturing system satisfies:  0.5≤f/HEP≤1.8 and 0.5≤SETP/STP <1…”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 2-9 are allowable due to pendency on independent claim 1.
Specifically regarding the allowability of independent claim 10:  The prior art of record does not disclose or suggest an optical image capturing system comprising “… at least one surface of at least one lens among the first lens to the seventh lens has at least an inflection point; … wherein the optical image capturing system satisfies:  0.5≤f/HEP≤1.5 and 0.2≤EIN/ETL<1…”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 11-19 are allowable due to pendency on independent claim 10.
Specifically regarding the allowability of independent claim 20:  The prior art of record does not disclose or suggest an optical image capturing system comprising “… at least one surface of each of at least two lenses among the first lens to the seventh lens has at least an inflection point … wherein the optical image capturing system satisfies:  0.5≤f/HEP≤1.4 and 0.5≤SETP/STP <1…”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 21-25 are allowable due to pendency on independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872